                                                                                                                    Harold E. Snow Jr., AKBA # 7811141
                                                                                                                    GARVEY SCHUBERT BARER
                                                                                                                    1191 Second Avenue, Suite 1800
                                                                                                                    Seattle, WA 98101
                                                                                                                    Tel: (206) 464-3939
                                                                                                                    Fax: (206) 464-0125
                                                                                                                    arichards@gsblaw.com

                                                                                                                    Attorneys for Plaintiff


                                                                                                                                                    UNITED STATES DISTRICT COURT

                                                                                                                                              FOR THE DISTRICT OF ALASKA AT JUNEAU


                                                                                                                    ALASKAN BREWING, LLC, an Alaska
                                                                                                                    limited liability company,

                                                                                                                                       Plaintiff,                      CASE NO. 1:18-cv-00016-SLG

                                                                                                                           v.                                          COMPLAINT FOR BREACH OF
                                                                                                                                                                       CONTRACT
                                                                                                                    PEAKASO PARTNERS, LLC, a Colorado
                                                                                                                    limited liability company,

                                                                                                                                       Defendants.


                                                                                                                          Plaintiff, Alaskan Brewing, LLC (“Alaskan Brewing”), alleges as follows:

                                                                                                                                                            INTRODUCTION

                                                                                                                          1.      This action is brought by Alaskan Brewing for breach of its contract with Defendant
GARVEY SCHUBERT BARER 




                                                                                                                   Peakaso Partners, LLC (“Peakaso”) for delivery of an enterprise resource planning (“ERP”)
                                                                 Seattle, Washington 98101-2939




                                                                                                                   software system to integrate and manage Alaskan Brewing’s business operations. Alaskan Brewing
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   was founded in 1986 and has grown to be one of largest American breweries by volume of beer

                                                                                                                   produced. Alaskan Brewery distributes its beer to twenty U.S. states and is rated as one of the top

                                                                                                                   50 breweries by the Brewers Association of independent breweries, of which there are over 6,700

                                                                                                                   in the U.S.


                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                          Page 1

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 1 of 8
                                                                                                                                                     JURISDICTION AND VENUE

                                                                                                                           2.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(1) because

                                                                                                                   Plaintiff and Defendant are citizens of different states, and the amount in controversy exceeds

                                                                                                                   $75,000, exclusive of interests and costs.

                                                                                                                           3.      Venue is proper in this judicial district under 28 U.S. Code § 1391(b)(2) because a

                                                                                                                   substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in this district.

                                                                                                                                                                 PARTIES

                                                                                                                           4.      Plaintiff Alaskan Brewing is an Alaskan limited liability company with its

                                                                                                                   headquarters at 5429 Shaune Drive, Juneau, AK 99801.

                                                                                                                           5.      Defendant is a Colorado limited liability company with its headquarters at 2330

                                                                                                                   Broadway, Suite 102, Denver, CO 80205.

                                                                                                                           6.      On information and belief, the membership of Alaskan Brewing is completely

                                                                                                                   diverse from the membership of Peakaso.

                                                                                                                                                             BACKGROUND

                                                                                                                           7.      In 2016, Alaskan Brewing began a search for an ERP system to accommodate its

                                                                                                                   expanding business and submitted requests for information to prospective vendors. In early 2017,

                                                                                                                   representatives of Defendant Peakaso responded to Alaskan Brewing’s RFI, offering an ERP

                                                                                                                   system called “Crafted ERP,” which is held out “to meet the requirements of craft breweries both
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                   large and small.”
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                           8.      Crafted ERP is advertised as being built on (non-party) NetSuite’s eponymous

                                                                                                                   business software, which in turn claims to be “The #1 Cloud ERP” for business. Peakaso

                                                                                                                   represented that NetSuite would stand by the Crafted ERP product. Peakaso further represented

                                                                                                                   that it developed certain functions of Crafted ERP, which are “Certified Built for NetSuite.”


                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                               Page 2

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 2 of 8
                                                                                                                          9.      Alaskan Brewing also communicated with NetSuite leadership, who encouraged

                                                                                                                   Alaskan Brewing to go with Peakaso rather than another vendor and assured Alaskan Brewing that

                                                                                                                   if it wanted to, Alaskan Brewing could easily transition to another vendor with NetSuite’s

                                                                                                                   assistance.

                                                                                                                          10.     In May and June 2017, Alaskan Brewing and Peakaso reviewed the functionality

                                                                                                                   Alaskan Brewing required. Alaskan Brewing provided Peakaso with a written request for

                                                                                                                   information (the “RFI”), which the parties reviewed and revised together to describe and prioritize

                                                                                                                   the specific items Alaskan Brewing would need in its ERP system.

                                                                                                                          11.     On or about June 12, 2017, Alaskan Brewing and Peakaso executed a Statement of

                                                                                                                   Work (the “SOW”), which integrated the RFI. The SOW set forth certain obligations Peakaso had

                                                                                                                   to provide advisory services for the implementation of Crafted ERP in the NetSuite environment,

                                                                                                                   as well as specific functions and modules, some that were “out of the box” and some that were to

                                                                                                                   be customized. The SOW included the total cost “based upon a fixed fee model” for the software

                                                                                                                   and upgrades as well as Peakaso’s implementation, support, and maintenance of the software.

                                                                                                                          12.     On or about June 12, 2017, in conjunction with the SOW, Alaskan Brewing and

                                                                                                                   Peakaso executed a Master Services Agreement (the “MSA”), which incorporated Peakaso’s

                                                                                                                   General Business Terms (the “GBT”). The MSA provides that the MSA, SOW, GBT, and attached

                                                                                                                   exhibits “contain the sole and exclusive terms and conditions that will govern the rights,
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                   responsibilities and obligations of the parties with respect to the Services provided by Peakaso to
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   Client [Alaskan Brewing].” The MSA, SOW, GBT, and RFI (attached to the SOW) are referred to

                                                                                                                   in this Complaint collectively as the “Agreement.”

                                                                                                                          13.     The GBT provides for an initial term of one year, after which the Agreement

                                                                                                                   automatically renews for an additional year, unless either party provides 30-day written notice to


                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                          Page 3

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 3 of 8
                                                                                                                   terminate the Agreement. The Agreement provides that Alaskan Brewing may terminate with or

                                                                                                                   without cause, but Peakaso may terminate only for breach by Alaskan Brewing.

                                                                                                                          14.     Neither party has provided notice of termination, so by its terms, the Agreement

                                                                                                                   renewed for one year on or about June 12, 2018 and remains in force until June 12, 2019, unless

                                                                                                                   otherwise terminated by the parties, as provided in the GBT.

                                                                                                                          15.     Alaskan Brewing has made all payments required under the Agreement.

                                                                                                                          16.     The Agreement provided for a “go-live” date of November 1, 2017. And, between

                                                                                                                   June 2017 and November 2017, Alaskan Brewing and Peakaso worked together to implement the

                                                                                                                   Crafted ERP system to meet that deadline. Peakaso was not, however, able to meet the November

                                                                                                                   1 deadline.

                                                                                                                          17.      Alaskan Brewing provided written notice of non-conformance to Peakaso on or

                                                                                                                   about November 20, 2017. The parties agreed to move the go-live date to January 1, 2018, and

                                                                                                                   Alaskan Brewing approved over $30,000 in change orders for functionality and onsite go-live

                                                                                                                   support to support the January implementation. Despite this additional investment, the

                                                                                                                   implementation was not finalized at go-live.

                                                                                                                          18.     Despite going live, the Crafted ERP system did not meet the requirements set forth

                                                                                                                   in the parties’ Agreement. Alaskan Brewing notified Peakaso accordingly that the implementation

                                                                                                                   of the Crafted ERP system was not complete and that a testing protocol needed to be put in place.
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                   To date, the deficiencies identified by Alaskan Brewing have not been rectified by Peakaso.
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                          19.     At some point in March 2018, Peakaso introduced Alaskan Brewing to

                                                                                                                   representatives of another vendor, (non-party) Doozy Solutions, LLC (“Doozy”), and gave Alaskan

                                                                                                                   Brewing to understand that Doozy was assisting Peakaso to meet its obligations under the

                                                                                                                   Agreement. Alaskan Brewing advised Peakaso that it had no agreement with Doozy, and that

                                                                                                                   ultimately the onus remained on Peakaso to fulfill its obligations under the Agreement.
                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                        Page 4

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 4 of 8
                                                                                                                          20.       The GBT expressly provides that “Neither party may assign or transfer this

                                                                                                                   Agreement without the other party’s prior written consent.” Alaskan Brewing never consented to

                                                                                                                   the assignment or transfer of the Agreement in writing or otherwise to any other party.

                                                                                                                          21.       On or about June 13, 2018, Alaskan Brewing submitted a list of unmet requirements

                                                                                                                   to Peakaso, but Alaskan Brewing received no response until approximately two weeks later.

                                                                                                                   Finally, in July 2018, Peakaso, with representatives of Doozy in tow, met with Alaskan Brewing to

                                                                                                                   address the deficiencies in Peakaso’s implementation of Crafted ERP.

                                                                                                                          22.       Peakaso was unable to successfully implement the Crafted ERP system, and from

                                                                                                                   August to November, the relationship between the parties continued to deteriorate. As early as

                                                                                                                   August 2018, it was apparent that Peakaso wanted Alaskan Brewing to terminate the Agreement or

                                                                                                                   agree to transfer Peakaso’s obligations to Doozy. But Alaskan Brewing agreed to neither.

                                                                                                                          23.       On or about October 27, 2018, Alaskan Brewing became aware that Doozy, on

                                                                                                                   instruction from Peakaso, had deployed a Crafted ERP release automatically in Alaskan Brewing’s

                                                                                                                   system in violation of a July 10, 2018 agreement with Peakaso that no code would be deployed

                                                                                                                   directly into Alaskan Brewing’s system. Alaskan Brewing’s production operations were

                                                                                                                   significantly impacted and the functions to log data and transfer beer were down. The deployment

                                                                                                                   introduced new defects in the system, which Alaskan Brewing continues to attempt to remedy.

                                                                                                                          24.       The following is a non-exhaustive list of functions/modules set forth in the SOW
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                   that have not been implemented or have only been partially implemented:
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                                   Dashboards, BI and Reporting.

                                                                                                                                   Accounting Basic Features: Accounting periods; Post transactions to periods, run

                                                                                                                                    reports by period and close books at period end.

                                                                                                                                   Expense Allocation.

                                                                                                                                   Amortization.
                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                         Page 5

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 5 of 8
                                                                                                                                 Advanced Taxes.

                                                                                                                                 Transactions Setup Basic Features: Estimates; Purchase Orders.

                                                                                                                                 Inventory: Bin Management; Advanced Inventory Management; Demand Planning;

                                                                                                                                  Distribution Resource Planning; Available to Promise; Manufacturing WIP

                                                                                                                                  tracking.

                                                                                                                                 Employee Setup: Payroll Journal; Expense Reports; Approval Routing; Purchase

                                                                                                                                  Requests; Time Tracking; Timesheets.

                                                                                                                                 CRM Setup: CRM; Lead Conversion; Online Forms.

                                                                                                                                 Website Presence: Web Site; Fixed Assets;

                                                                                                                                 Crafted ERP: TTB Report Generator; Excise Tax Reporting, Barrel and Keg

                                                                                                                                  Management.

                                                                                                                                 Change Order #3: Migrate Historical Invoices for 2017; Migrate Historical Bills for

                                                                                                                                  2017.

                                                                                                                        25.       The GBT provides that “Upon full payment of all amounts due Peakaso in

                                                                                                                        connection with this Agreement, all right, title and interest in the deliverables set out in the

                                                                                                                        MSA or any associated Statement of Work will become Client’s [Alaskan Brewing’s] sole

                                                                                                                        and exclusive property, except as set forth below.” Further, “…to the extent the deliverables

                                                                                                                        contain Peakaso’s proprietary information, Peakaso grants Client [Alaskan Brewing] a non-
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                        exclusive, non-assignable, royalty-free license to use it in connection with the deliverables
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                        and the subject of the MSA and for no other or further use.”

                                                                                                                                                        CLAIM FOR RELIEF

                                                                                                                                                           Breach of Contract

                                                                                                                        26.       Alaskan Brewing incorporates and re-alleges paragraphs 1 to 24 in this Complaint.


                                                                                                                   COMPLAINT FOR BREACH OF CONTRACT                                                             Page 6

                                                                                                                   Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                    Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 6 of 8
                                                                                                                          27.     At all times relevant to this action, the Agreement between Alaskan Brewing and

                                                                                                                   Peakaso has remained valid and in force.

                                                                                                                          28.     Alaskan Brewing has met all its obligations under the Agreement, including

                                                                                                                   payment of all sums due.

                                                                                                                          29.     As described above, Peakaso failed to deliver the deliverables it was obligated to

                                                                                                                   deliver under the Agreement.

                                                                                                                          30.     Peakaso also breached the Agreement by assigning its responsibilities to Doozy

                                                                                                                   without Alaskan Brewing’s consent.

                                                                                                                          31.     As a result of Peakaso’s breaches of the Agreement, Alaskan Brewing has been

                                                                                                                   damages in an amount to be determined at trial.

                                                                                                                                                        REQUEST FOR RELIEF

                                                                                                                                  WHEREFORE, Alaskan Brewing requests the following relief:

                                                                                                                          1.      For a judicial declaration that Peakaso has breached the Agreement;

                                                                                                                          2.      For an order compelling Peakaso to remedy its breach and deliver the deliverables

                                                                                                                   set forth in the Agreement at its sole expense;

                                                                                                                          3.      For an order compelling Peakaso to assign all right title and interest in the

                                                                                                                   deliverables and all software, including source code and object code, necessary to use the system

                                                                                                                   Peakaso was obligated to deliver under the Agreement;
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939




                                                                                                                          4.      For an award of Alaskan Brewing’s damages caused by Peakaso’s breaches in an
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   amount to be determined at trial;

                                                                                                                          5.      For an award of Alaskan Brewing’s reasonable attorney fees and other litigation

                                                                                                                   costs; and

                                                                                                                          6.      For such other and further relief as the Court may deem necessary and appropriate.

                                                                                                                          DATED this 19th day of November, 2018.
                                                                                                                     COMPLAINT FOR BREACH OF CONTRACT                                                        Page 7

                                                                                                                     Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                      Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 7 of 8
                                                                                                                                                                      GARVEY SCHUBERT BARER

                                                                                                                                                                      By: _s/ Harold .E. Snow_______________
                                                                                                                                                                        Harold E. Snow Jr., AKBA # 7811141
                                                                                                                                                                         1191 Second Avenue, Suite 1800
                                                                                                                                                                         Seattle, WA 98101
                                                                                                                                                                         Tel: (206) 464-3939
                                                                                                                                                                         Fax: (206) 464-0125
                                                                                                                                                                         hsnow@gsblaw.com

                                                                                                                                                                      Attorneys for Plaintiffs
GARVEY SCHUBERT BARER 


                                                                 Seattle, Washington 98101-2939
                                            1191 Second Avenue
                         Eighteenth Floor



                                                                                                  (206) 464-3939




                                                                                                                   COMPLAINT FOR BREACH OF CONTRACT                                                       Page 8

                                                                                                                   Alaskan Brewing v. Peakaso, Case No. 1:18-cv-00016-SLG
                                                                                                                    Case 1:18-cv-00016-SLG Document 1 Filed 11/20/18 Page 8 of 8
